20-2165
     Style v. Mackey

                                    UNITED STATES COURT OF APPEALS
                                        FOR THE SECOND CIRCUIT

                                                   SUMMARY ORDER

     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS
     PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE
     32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
     FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
     “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A
     COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

1           At a stated term of the United States Court of Appeals for the Second Circuit,
2    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City
3    of New York, on the 29th day of October, two thousand twenty-one.
 4
 5          PRESENT:            DENNIS JACOBS,
 6                              RAYMOND J. LOHIER, JR.,
 7                              RICHARD J. SULLIVAN,
 8                                        Circuit Judges.
 9          ------------------------------------------------------------------
10          LENWORTH A. STYLE,
11
12                     Plaintiff-Appellant,
13
14                       v.                                                      20-2165-pr
15
16          DEPUTY U.S. MARSHAL ADAM MACKEY, DEPUTY
17          U.S. MARSHAL ANDREW LEE, (FORMER) SPECIAL
18          DEPUTY U.S. MARSHAL/TASK OFFICER,
19
20                    Defendants-Appellees.*
21          ------------------------------------------------------------------




     * The Clerk of Court is directed to amend the caption as set forth above.
 1         FOR PLAINTIFF-APPELLANT:                     Steven A. Metcalf II, Nanette
 2                                                      Ida Metcalf, Metcalf & Metcalf,
 3                                                      P.C., New York, NY
 4
 5         FOR DEFENDANTS-APPELLEES:                 Varuni Nelson, Rachel G.
 6                                                   Balaban, Matthew J. Modafferi,
 7                                                   Assistant United States
 8                                                   Attorneys, for Breon Peace,
 9                                                   United States Attorney for the
10                                                   Eastern District of New York,
11                                                   Brooklyn, NY
12         Appeal from a judgment of the United States District Court for the Eastern

13   District of New York (Eric N. Vitaliano, Judge).

14         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

15   AND DECREED that the judgment of the District Court is AFFIRMED.

16         Plaintiff-Appellant Lenworth A. Style appeals from the June 9, 2020

17   judgment of the District Court for the Eastern District of New York (Vitaliano, J.)

18   granting summary judgment in favor of the Defendants-Appellees, both of

19   whom are Deputy United States Marshals, on his excessive-force and failure-to-

20   intervene claims under the Fourth Amendment to the United States Constitution.

21   Style alleges that during his arrest for making a false statement in a passport

22   application, a federal felony, see 18 U.S.C. § 1542, one of the Defendants-

23   Appellees used excessive force by putting a knee on his back while handcuffing
 1   him, and that the second Defendant-Appellant and various other, unidentified

 2   deputies failed to intervene, rendering all of them personally liable for damages

 3   under Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403

 4   U.S. 388 (1971). The District Court granted the Defendants-Appellees’ motion for

 5   summary judgment, concluding that Bivens does not create causes of action for

 6   Style’s excessive-force and failure-to-intervene claims and that, regardless, the

 7   Defendants-Appellees did not use excessive force. We assume the parties’

 8   familiarity with the underlying facts and record of prior proceedings, to which

 9   we refer only as necessary to explain our decision to affirm.

10         We review the District Court’s grant of summary judgment de novo,

11   viewing the evidence in the light most favorable to Style and drawing all

12   reasonable inferences in his favor. See Costello v. City of Burlington, 632 F.3d 41,

13   45 (2d Cir. 2011). We may affirm the judgment on any ground supported by the

14   record. See Allco Fin. Ltd. v. Klee, 805 F.3d 89, 93 (2d Cir. 2015).

15         We conclude that the Defendants-Appellees are entitled to qualified

16   immunity, and we therefore need not decide whether the District Court’s

17   conclusions, especially as they relate to the Bivens claim, were correct.

18   “Qualified immunity protects government officials from civil damages liability
 1   insofar as their conduct does not violate clearly established statutory or

 2   constitutional rights of which a reasonable person would have known.” Jones v.

 3   Treubig, 963 F.3d 214, 224 (2d Cir. 2020) (quotation marks omitted). Although

 4   “[w]e do not require a case directly on point, . . . existing precedent must have

 5   placed the statutory or constitutional question beyond debate.” Ashcroft v. al-

 6   Kidd, 563 U.S. 731, 741 (2011). In determining whether the force used was

 7   reasonable, we must pay “careful attention to the facts and circumstances of each

 8   particular case, including the severity of the crime at issue, whether the suspect

 9   poses an immediate threat to the safety of the officers or others, and whether he

10   is actively resisting arrest or attempting to evade arrest by flight.” Graham v.

11   Connor, 490 U.S. 386, 396 (1989).

12         On this record, and under the circumstances of this case, a reasonable

13   officer could conclude that the Defendants-Appellees did not use excessive force

14   under established law. Style has “not brought to our attention any cases of

15   controlling authority” or “a consensus of cases of persuasive authority such

16   that,” at the time of his arrest in 2016, “a reasonable officer could not have

17   believed that [the Defendants-Appellees’] actions were lawful.” Wilson v. Layne,

18   526 U.S. 603, 617 (1999). Style primarily relies on our decision in Brown v. City of
 1   New York (“Brown I”), 798 F.3d 94, 100–03 (2d Cir. 2015), but the police officers

 2   there used a “much [more] aggressive technique” than the Defendants-Appellees

 3   did in this case. Id. at 103 (the officers “[took] a 120-pound woman to the ground

 4   and twice spray[ed] her directly in the face with pepper spray”); see also id. at

 5   97. 1 Style also cites Cortesluna v. Leon, 979 F.3d 645, 654–56 (9th Cir. 2020), cert.

 6   granted, decision rev’d sub nom. Rivas-Villegas v. Cortesluna, No. 20-1539, 2021

 7   WL 4822662 (U.S. Oct. 18, 2021). The Supreme Court has since reversed the

 8   decision in Cortesluna, which in any event was from another circuit and was

 9   decided years after Style’s arrest. Cortesluna relied on an earlier decision,

10   LaLonde v. County of Riverside, 204 F.3d 947 (9th Cir. 2000), but Style has not

11   argued that LaLonde is sufficiently similar to this case and either is “controlling

12   authority in [this] jurisdiction” or reflects a “consensus” position among the

13   courts. Wilson, 526 U.S. at 617; see also Brown v. City of New York (“Brown II”),

14   862 F.3d 182, 192 (2d Cir. 2017).

15         Because the Defendants-Appellees are entitled to qualified immunity from

16   Style’s excessive-force claim, they are also entitled to qualified immunity from



     1We later held that the officers in that case were entitled to qualified immunity. See
     Brown v. City of New York (“Brown II”), 862 F.3d 182, 189–92 (2d Cir. 2017).
1   his failure-to-intervene claims. See Ricciuti v. N.Y.C. Transit Auth., 124 F.3d 123,

2   129 (2d Cir. 1997).

3         We have considered Style’s remaining arguments and conclude that they

4   are without merit. For the foregoing reasons, the judgment of the District Court

5   is AFFIRMED.

6                                          FOR THE COURT:

7                                          Catherine O’Hagan Wolfe, Clerk of Court